The Court

(present, Rutledge, Ch. J. Grimke, Waties, and Bay. Justices)
were unanimously of opinion, that the act of assembly gave the po wer of assessing a sum of money in lieu of dower exclusively to the commissioners, two of whom were appointed by the creditors, two by the widow, and the fifth by the court; and that they had no more power to interfere with them, unless they were guilty of mal practices, or had proceeded upon erroneous princi-pies, than they had to interfere with arbitrators, who were not guilty of misbehaviour, or who had not proceeded upon some mistake.
It was therefore ordered, that the return of the com-» missioners should be received and confirmed.